The decision of this court handed down on July 8, 1931,  is hereby amended to read as follows: Judgment modified, upon consent by respondent, by deducting therefrom the sum of 85,000, the amount represented by the payment of the note made by defendant Berrans Realty Company on the 23d day of November, 1928, and as so modified affirmed, without costs. Lazansky, P. J., Hagarty, Carswell and Davis, JJ., concur; Kapper; J., dissents *880upon the ground that the change of material actually installed in the building was not within the terms of the contract, which provided that plaintiff have one-half of any amount that might be saved in the construction.